        Case 7:20-cv-02203-PMH
Case 7-20-cv-02203-PMH          Document
                          Document       39 inFiled
                                   36 Filed    NYSD 03/25/21 Page 1 ofPage
                                                      on 03/24/2021    2   1 of 2




James J. Oh
Amardeep K. Bharj
Jennifer M. Horowitz
Epstein Becker & Green, P.C.
875 Third Avenue
New York, New York 10022
(212) 351-4500
Joh@ebglaw.com
abahrj@ebglaw.com
jhorowitz@ebglaw.com
Attorneys for Defendants Hyatt Corporation,
Hyatt Place Franchising, LLC, and
Hyatt Hotels Corporation

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMANDA MOODY, KAREENA R.
GUARNERI, DAJUAN MORROW,
WILLIAM PATTERSON, NATALIA
RICHARDS, MARTINA ROBINSON, and
DE’JAHN RUFFIN,,
                                      Plaintiffs,           20 cv 2203 (PMH)

                        - against -                         ORDER OF TERMINATION
                                                            OF APPEARANCE OF
EMPIRE HOTEL DEVELOPMENT, INC.                              KEVIN R. VOZZO
D/B/A HYATT PLACE POUGHKEEPSIE,
HYATT CORPORATION, HYATT PLACE
FRANCHISING, LLC, HYATT HOTELS
CORP., and ERFRAN KHAN,
                                      Defendants.




       Defendants Hyatt Corporation, Hyatt Place Franchising, LLC, and Hyatt Hotels

Corporation (collectively, the “Hyatt Defendants”), by and through their attorneys, Epstein
        Case 7:20-cv-02203-PMH
Case 7-20-cv-02203-PMH          Document
                          Document       39 inFiled
                                   36 Filed    NYSD 03/25/21 Page 2 ofPage
                                                      on 03/24/2021    2   2 of 2



Becker & Green, P.C. (“EBG”), respectfully request, pursuant to Local Civil Rule 1.4, that the

appearance of Kevin R. Vozzo, as counsel on their behalf be terminated.

       EBG has represented Hyatt Defendants throughout the pendency of this action and

continues to do so. Mr. Vozzo appeared in this action while an attorney at EBG by filing a

Notice of Appearance on behalf of the Hyatt Defendants on May 15, 2020. Mr. Vozzo is no

longer associated with EBG and no longer represents the Hyatt Defendants in this matter. The

parties to this matter are engaged in discovery, which is currently scheduled to close July 7,

2021, with a Case Management Conference scheduled for July 14, 2021. This matter is not on

the Court’s trial calendar, and the termination of Mr. Vozzo will have no bearing on the posture

of this action before the Court.

       Defendants Hyatt Corporation, Hyatt Place Franchising, LLC, and Hyatt Hotels

Corporation, therefore, respectfully request that the appearance of Kevin R. Vozzo on their

behalf be terminated.

Dated: New York, New York
       March 23, 2021
                                                   EPSTEIN BECKER & GREEN, P.C.

                                                   By:   ____s/James J. Oh ______________
                                                         James. J. Oh (admitted Pro Hac Vice)




SO ORDERED:                                        Dated:         25 2021
                                                            March ___,


____________________________
Philip M. Halpern
United States District Judge


                                               2
